Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022, has been entered.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entry of this examiner's amendment was given by Applicant's Representative, James Velema on May 20, 2022.

3.	The application has been amended as follows: 
	In the claims:

	Claim 8 has been replaced by the following claim:

8.		A bispecific antibody comprising a single antibody that has two arms comprising different antigen binding regions, wherein the first arm comprises a first antigen-binding region capable of binding to human CD137 and wherein the second arm comprises a second antigen-binding region capable of binding to human PD-L1, 
wherein said second antigen-binding region capable of binding to human PD-L1 comprises a heavy chain variable region (VH) comprising an HCDR1 sequence, an HCDR2 sequence, and an HCDR3 sequence, wherein 
the HCDR1 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 18, 
the HCDR2 comprises the amino acid sequence as set forth in SEQ ID NO: 19, and 
the HCDR3 comprises the amino acid sequence as set forth in SEQ ID NO: 20, and 
wherein said second antigen binding region comprises a light chain variable region (VL) comprising a LCDR1 sequence, a LCDR2 sequence, and a LCDR3 sequence, 
wherein the LCDR1 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 22, wherein the LCDR2 sequence comprises the amino acid sequence DDN, and 
wherein the LCDR3 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 23.


Claim 34 has been replaced by the following claim:


34.		The bispecific antibody according to claim 8, comprising a first antigen-binding region capable of binding to human CD137 and a second antigen-binding region capable of binding to human PD-L1, wherein
(i) the first antigen-binding region comprises a heavy chain variable region (VH) comprising a first CDR1 sequence, a first CDR2 sequence, and a first CDR3 sequence, wherein the first CDR1 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 9, wherein the first CDR2 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 10, and wherein the first CDR3 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 11, wherein said first antigen binding region comprises a light chain variable region (VL) comprising a LCDR1 sequence, a LCDR2 sequence, and a LCDR3 sequence, wherein the LCDR1 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 13, wherein the LCDR2 sequence comprises the amino acid sequence GAS, wherein the LCDR3 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 14; and
(ii) the second antigen-binding region comprises a heavy chain variable region (VH) comprising a second CDR1 sequence, a second CDR2 sequence, and a second CDR3 sequence, wherein the second CDR1 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 18, wherein the second CDR2 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 19, and wherein the second CDR3 sequence comprises the amino acid sequence as set forth in SEQ ID NO: 20.


Terminal Disclaimer

4.	The terminal disclaimer filed with respect to US Patent 10,968,280 has been reviewed and is accepted.  

Conclusion
5.	Claims 8, 12, 15, 34-35, 54-55, 61, 63 and 89-98 have been allowed.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
				
/Brad Duffy/Primary Examiner, Art Unit 1643   
May 20, 2022